Order entered October 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00769-CV

                        LARRY K. ANDERS, Appellant

                                          V.

         CROSSFIRST BANK, A KANSAS STATE BANK, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05551-2018

                                    ORDER

      A sealed supplemental clerk’s record was filed in this appeal on September

30, 2021. Included within the record is a copy of the trial court’s June 17, 2021

“Agreed Order Regarding Sealed Records.” The order, as the title reflects, was

signed based on the parties’ agreement.

      Under Texas Rule of Civil Procedure 76a, court records are generally

presumed to be open to the general public and may be sealed only upon motion and

if certain conditions are met. See TEX. R. CIV. P. 76a. Among those conditions are
that the movant must provide public notice, the trial court must hold a hearing on

the motion in open court as soon as practicable, and the trial court must issue an

order that complies with the requirements of rule 76a(6). See id. 76a(6). The trial

court may issue a temporary sealing order in certain circumstances, but any

temporary order must set the time for the required open court hearing and direct

the movant to immediately give the public notice regarding the open court hearing.

See id. 76a(5).

      The sealing order filed here does not meet the requirements of either a

temporary or final sealing order under Rule 76a and does not support the record

being filed under seal. Although we could order the sealed record be unsealed, we

determine the parties should be given an opportunity to obtain from the trial court a

final order that complies with the requirements of Rule 76a. See TEX. R. CIV. P.

76a. The sealed record SHALL REMAIN UNDER SEAL for FORTY DAYS to

allow the parties to (1) obtain such an order, (2) file written verification an order

complying with Rule 76a was not signed, or (3) file redacted documents to protect

sensitive information as contemplated under Texas Rule of Appellate Procedure

9.9. Should the trial court sign a Rule 76a sealing order, the order shall be filed in

a supplemental clerk’s record no later than FORTY-FIVE DAYS from the date of

this order. If the trial court does not sign a sealing order within the time

prescribed, the Court will order the above-noted clerk’s record unsealed.
      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Jill Willis, Presiding Judge of the 429th Judicial District Court; Collin

County District Clerk Lynne Finley; and, the parties.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE